Citation Nr: 0932925	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
the residuals of a powder burn to the left eye, and, if so, 
whether the claim for service connection for the residuals of 
a powder burn to the left eye should be granted.

2.  Entitlement to service connection for an eye disorder 
manifested by low phosphorus and cataracts.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, for the period from 
December 10, 2003, until June 5, 2005.

4.  Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss, for the period beginning June 6, 
2005.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for degenerative 
arthritis of the spine and neck.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from May 1944 to May 1946, and from January 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for bilateral hearing loss (rated 10 
percent effective December 10, 2003) and denied service 
connection for glaucoma, other eye problems, and degenerative 
arthritis.  It also arises from a November 2006 rating 
decision that denied service connection for the residuals of 
a powder burn to the left eye.

During the course of the Veteran's appeal, the RO awarded an 
increased evaluation of 50 percent for bilateral hearing 
loss, effective June 6, 2005.

The RO previously denied claims for service connection for 
residuals of a powder burn to the left eye in decisions dated 
in May 1946 and June 1950.  He did not appeal the June 1950 
denial of service connection, and that decision became final.

The Veteran requested a travel board hearing in conjunction 
with his appeal.  In June 2009, the Veteran testified at such 
a hearing, and the transcript of this hearing is associated 
with the Veteran's claims file.

Subsequent to the most recent Statement of the Case (SOC), 
the Veteran submitted evidence not previously considered by 
the RO.  The Veteran waived RO consideration of the newly-
submitted evidence during his travel board hearing.  As such, 
the Board may proceed to the merits of the Veteran's claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for glaucoma 
and degenerative arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in June 1950, the RO 
denied a claim for entitlement to service connection for the 
residuals of a powder burn to the left eye.

2.  Evidence received since the June 1950 rating decision 
regarding the Veteran's powder burn to the left eye includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a powder burn to the left eye.

3.  The Veteran does not have a current disability caused by 
the powder burn injury he suffered to his left eye while in 
the Navy.

4.  The preponderance of the competent evidence of record 
demonstrates that an eye disorder manifested by cataracts and 
low phosphorus is not etiologically related to any incident 
of service, including exposure to ionizing radiation.

5.  For the period between December 10, 2003, and June 5, 
2005, the Veteran's average puretone auditory threshold was 
63 decibels in the right ear, and 84 decibels in the left 
ear; the Veteran had speech discrimination scores of 96 
percent in the right ear, and 90 percent in the left ear.  

6.  For the period beginning June 6, 2005, over the course of 
two examinations, the Veteran's average puretone threshold 
test results in the right ear were 65 decibels and 69 
decibels, and average puretone threshold test results in the 
left ear were both 90 decibels.  On the initial test, the 
Veteran's speech recognition scores were 64 percent in the 
right ear and 34 percent in the left ear, and on the second 
test, they were 60 percent for the right ear and 46 percent 
for the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for the residuals of a powder burn to 
the left eye, has been received, and the Veteran's claim for 
service connection for the residuals of a powder burn to the 
left eye is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

2.  Service connection for the residuals of a powder burn to 
the left eye is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Service connection for an eye disorder manifested by low 
phosphorus and cataracts, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(d), 3.311 (2008).

4.  The criteria for an evaluation of 30 percent, and no 
higher, for bilateral hearing loss for the period between 
December 10, 2003, and June 5, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.85, 4.86 (2008).

5.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss for the period beginning June 6, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the Veteran's attempt to reopen the 
previously-denied claim for service connection for the 
residuals of a powder burn to his left eye, the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's 
duty to notify in the context of claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Regarding such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The February 2007 VCAA notice regarding the 
residuals of a powder burn of the Veteran's left eye only 
addressed the criteria for service connection; the Veteran 
was not informed of the criteria for reopening a previously-
denied claim.  Such error is harmless, however, as the Board 
finds by way of this decision that the Veteran has presented 
new and material evidence, and thus reopens the Veteran's 
claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a March 2004 letter to 
the Veteran informed the Veteran of the requirements for 
establishing service connection, the evidence of record, the 
evidence VA would attempt to obtain, and how the Veteran 
could assist VA with his claim.  The notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's service connection claims 
for the residuals of a powder burn of the left eye and other 
problems of the eyes to include cataracts and low phosphorus; 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

Finally, in appealing the rating assigned for bilateral 
hearing loss in the August 2004 rating decision, the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to the Veteran's claim for 
increased evaluations for his hearing loss has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Concerning the issues of service connection for residuals of 
a powder burn of the left eye, other problems of the eye, and 
the issues of increased evaluations for the stages of the 
Veteran's bilateral hearing loss disability, VA has fully 
complied with the duty to assist.  The RO has obtained VA 
outpatient treatment records, as well as the Veteran's 
private medical records.  The Veteran was provided an 
examination for his eye problems, and was provided multiple 
examinations for his hearing loss.  He requested an RO 
hearing, which was provided for him in May 2008.  Also, on 
his VA Form 9 Appeal, the Veteran requested a travel board 
hearing; he was provided a travel board hearing before the 
undersigned in June 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in December 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO denied service connection for the Veteran's 
powder burn of the left eye in May 1946, and June 1950, 
finding that a powder burn of the left eye was not shown by 
the evidence of record.  Therefore, for evidence in the 
Veteran's powder burn residuals claim to be new and material, 
it must support a finding that the he suffered a powder burn 
in the left eye.  

The Veteran has submitted a statement from the pharmacist 
aboard the USS Ralph Talbot, on which the Veteran served, 
indicating that he treated the Veteran for a powder burn to 
his left eye in May 1945.  Also, in an April 1951 report from 
the Veteran's service treatment records from his second tour 
of duty, an examiner noted, "[a]t 9 o'clock on left cornea a 
small scar is present, in superficial layers.  Several minute 
[keratic precipitates] (pigmented) present on posterior 
surface of cornea."  

The Board finds that the evidence submitted since the RO's 
June 1950 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - a powder burn to the 
Veteran's left eye during service - and raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
finds that new and material evidence has been received since 
the RO's April 2006 decision, and reopening the claim of 
service connection for the residuals of a powder burn to the 
left eye is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Service connection can also be granted based on radiation 
exposure during service, either on a direct or presumptive 
basis.  38 U.S.C.A. §§ 501, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.309, 3.311.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.
 

Residuals of a Powder Burn of the Left Eye

The Veteran has submitted a statement from the pharmacist 
aboard the USS Ralph Talbot, on which the Veteran served, 
indicating that he treated the Veteran for a powder burn to 
his left eye in May 1945.  

An April 1951 report from the Veteran's service treatment 
records from his second tour of duty, an examiner noted, 
"[a]t 9 o'clock on left cornea a small scar is present, in 
superficial layers.  Several minute [keratic precipitates] 
(pigmented) present on posterior surface of cornea."  The 
examiner noted that the Veteran's eye did not require 
treatment.

No indication regarding a powder burn of the left eye was 
made on either of the Veteran's separation examinations.

A March 1979 letter from Dr. R.L.E. noted "a peripheral scar 
in the left cornea at nine (9) to eleven-thirty (11:30) 
position due to an old injury."

Progress notes from the Mercy East Eye Center (Mercy) from 
1995 to 2003 showed that the Veteran had a clear cornea.

The Veteran was provided a VA examination for his left eye in 
November 2006.  The examiner noted Veteran's history of an 
in-service eye injury, and the numerous eye surgeries the 
Veteran has had to both eyes.  The Veteran had near and 
distant corrected visual acuity of 20/400 in the left eye.  
The Veteran had an Ahmed valve in the left eye, with a small 
amount of scarring.  The examiner found that there was no 
objective evidence of a left corneal scar.  The examiner 
opined that if the patient had a corneal scar resulting from 
his powder burn, it would have manifested itself by 1995.

A June 2008 letter from Dr. M.M.A. indicated that the 
Veteran's glaucoma surgery had altered the appearance of his 
cornea, and that it was "difficult to comment on residual 
scarring from the powder burn."  He noted, however, that the 
cornea was clear.

At his June 2009 hearing, the Veteran testified that while in 
combat during World War II, a piece of powder came from the 
muzzle of the gun he was firing and landed in his eye.  For a 
short period of time, he couldn't see out of that eye.  

Service connection is not warranted for the residuals of a 
powder burn.  As noted above, service connection requires a 
current disability, an in-service event or injury, and a 
medical nexus between the in-service injury and the current 
disability.  

The Board acknowledges that the Veteran suffered a powder 
burn to the left eye during service.  Despite this, there is 
no evidence of a current disability to the cornea.  Without a 
current disability, service connection cannot be warranted.  

Numerous medical records from Mercy showed a clear cornea.  
The September 2007 examiner found that there was no residual 
scarring of the cornea due to the powder burn.  Although 
there might have been an earlier corneal scar on the left 
eye, none currently exists.  

Further, despite extensive medical notes concerning the 
Veteran's eyes and a VA examination for the residuals of the 
powder burn, no medical provider has ever opined that his 
powder burn is related to any other ocular disability.  

Therefore, service connection for the residuals of a powder 
burn to the left eye is not warranted.



An Eye Disorder Manifested by Low Phosphorus and Cataracts, 
to Include as Secondary to Radiation

Measurements of the Veteran's vision during service were 
consistently varied.  The Veteran's May 1944 entrance 
examination did not show any evidence of cataracts.  His 
vision in both eyes was measured as 20/20.  The Veteran's 
vision was again 20/20 in each eye in May 1946.

A November 1950 examination report showed the Veteran's 
vision to be measured at 20/26 in each eye.  In January 1951, 
at re-enlistment, the Veteran's vision was shown to be 15/20 
in each eye.  Two months later, in March 1951, the Veteran's 
vision was 20/70 in the right eye, and 20/50 in the left eye.  
At separation, in May 1952, the Veteran had 20/20 vision in 
the right eye, and 20/50 vision in the left eye.

At no point during service was the Veteran diagnosed with 
cataracts.

The first available evidence of a diagnosis of cataracts was 
from December 1994, at which time he was diagnosed with 
cataracts in both eyes.  

The Veteran had a cataract of the left eye removed in April 
1995.  He had a cataract of the right eye removed in November 
1997.

In November 2003, testing in conjunction with the Veteran's 
registration in the Ionizing Radiation Registry Program 
indicated that the Veteran had cataracts and "slightly low 
phosphorus."  Concerning the low phosphorus, the letter 
indicated that the Veteran's primary care provider "may 
recommend a multivitamin."  

A June 2008 letter from Dr. M.M.A., who began treating the 
Veteran for cataracts in 2001, informed the Veteran that his 
posterior subcapsular cataracts were the type of cataracts 
that could be induced by radiation exposure or could develop 
based on the Veteran's age.  The doctor opined, "[t]he 
radiation exposure you received in Nagasaki is insufficient 
to be definitely causally related to your development of 
these cataracts."

The Veteran testified in June 2009 that while stationed 
outside of Nagasaki, he was the mail clerk, and would have to 
go ashore to pick up the mail.  At that time, he was within a 
mile and a half of where the atomic bomb was dropped.  He 
further testified that he was first diagnosed with cataracts 
in 1993 or 1994.  

The Veteran was exposed to ionizing radiation during service 
in Japan, and his case has been appropriately developed under 
38 C.F.R. § 3.311(b) for radiation-exposed Veterans.  In 
January 2007, the Veteran approved a description of his 
service in Japan for purposes of determining his radiation 
exposure.  Based on the Veteran's statements and military 
records, the Defense Threat Reduction Agency (DTRA) 
determined that the Veteran's radiation exposure, based on 
worst-case assumptions.  The Veteran's total external gamma 
and skin doses were:

	Total external gamma dose: 0.035 rem.
	Upper bound total external gamma dose: 0.106 rem.

	Total eye (lens) dose beta plus gamma: 0.052 rem.
	Upper bound total eye (lens) dose beta plus gamma: 0.157 
rem.

According to the DTRA, none of the troops stationed in Japan 
received neutron radiation.  

Considering the DTRA assessment, the Chief Public Health and 
Environmental Hazards Officer issued an opinion with regard 
to the likelihood that the Veteran's cataracts were caused by 
radiation exposure in Japan.  Analyzing the Veteran's 
exposure in light of other instances of radiation exposure, 
the Officer opined that "it is unlikely that the [V]eteran's 
posterior subcapsular cataracts can be attributed to exposure 
to ionizing radiation in service."

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed Veterans under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a Veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a Veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. 
§ 3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 
38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if the Veteran suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service.  Under 
38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

For service connection to be appropriate, the Veteran would 
have to show an in-service injury, a current diagnosis, and a 
nexus between the in-service injury and the currently-
diagnosed disability.  

The injury during service was the exposure to ionizing 
radiation during the occupation of Nagasaki, Japan.

The Veteran is not entitled to presumptive service connection 
based on radiation exposure.  Although the appellant is a 
radiation-exposed Veteran, that status is not sufficient, by 
itself, to warrant presumptive service connection under the 
provisions of 38 C.F.R. § 3.309.  Rather, in order to warrant 
such a presumption, the appellant must be diagnosed with one 
of the presumptive diseases specifically listed under 38 
C.F.R. § 3.309(d)(2).  In this case, there is competent 
evidence showing a diagnosis of cataracts in both eyes, which 
have been surgically removed.  Cataracts is not, however, a 
condition not specified as a disability presumed to be 
related to exposure to radiation pursuant to 38 C.F.R. 
§ 3.309.  Accordingly, service connection for cataracts 
cannot be granted on a presumptive basis.

Likewise, the Veteran is not entitled to direct service 
connection.  As noted above, the Veteran has been provided 
with the benefit of 38 C.F.R. § 3.311 development, which 
provides for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  Importantly, the 
provisions of 38 C.F.R. § 3.311 do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
Veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  

Considering direct service connection, the service treatment 
records are silent for any pertinent complaints, treatment, 
abnormalities, or diagnosis referable to cataracts.  
Likewise, there are no indications of cataracts within the 
first year following separation from service.  The first 
evidence of cataracts was in 1994, over 40 years after the 
Veteran's discharged from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Further, as noted above, the opinion provided by the Chief 
Public Health and Environmental Hazards Officer was that "it 
is unlikely that the [V]eteran's posterior subcapsular 
cataracts can be attributed to exposure to ionizing radiation 
in service."

There is no competent evidence of a relationship between the 
Veteran's cataracts and service.  The only evidence in 
support of the appellant's claim consists of his lay 
statements.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his vision impairment.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Accordingly, 
service connection for cataracts on a direct basis is not 
warranted.

Based on the evidence of record, including the Veteran's 
current medical diagnoses and the opinions from the Chief 
Public Health and Environmental Hazards Officer and Dr. 
M.M.A., the Board concludes that service connection for 
cataracts is not warranted.

As to the aspect of the Veteran's claim regarding a 
disability manifested by "low phosphorus," the Veteran has 
not been diagnosed with a specific disability; low phosphorus 
is merely a symptom.  The Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ('pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.'); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  There is no evidence of 
disability exhibited by low phosphorus.  Therefore, the 
requirements necessary to warrant service connection have not 
been met and service connection cannot be granted for 
disability exhibited by low phosphorus.

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran claims entitlement to an initial compensable 
disability rating for his bilateral hearing loss.  The 
appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for rating purpose (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including pure-tone threshold average and speech 
discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  
In circumstances where an examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where there is an exceptional pattern of 
hearing impairment as defined under 38 C.F.R. § 4.86, then 
Table VIa will be used to determine the Roman numeral 
designations (I through XI) for hearing impairment based only 
on pure-tone threshold average. 38 C.F.R. § 4.85(c).

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater. Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b). 

The Board finds that the Veteran has an exceptional pattern 
of hearing impairment, as beginning with the initial 
audiological evaluation, the Veteran has demonstrated 
impaired hearing in at least one ear at each of the 1K to 4K 
Hertz frequencies at 55 decibels or greater.  As such, Table 
VIa will be used to determine the severity of the Veteran's 
hearing impairment.

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VIa, then Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear with the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
appeal, the Veteran's hearing impairment has been assigned 
staged ratings.  The first period of time under consideration 
begins with the initial date of service connection, December 
10, 2003, and concludes June 5, 2005.  The second period for 
consideration begins June 6, 2005, and continues to the 
present.

December 10, 2003 to June 5, 2005

The Veteran was first examined for hearing loss in June 2004.  
At the time of that examination, his hearing loss was 
measured as follows:

HERTZ
500
1000
2000
3000
4000
Right
50
50
55
65
80
Left
70
75
80
85
95

The average of his decibel loss in the right ear was 63 
decibels.  The average hearing loss in the left ear was 84 
decibels.  The Veteran's scores on the Maryland CNC test were 
96 percent in the right ear, and 90 percent in the left ear.  

The Veteran was not examined at any other time between 
December 10, 2003, and June 5, 2005, for the level of his 
hearing loss.  

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's 
hearing loss scores, his right ear qualified as a V (puretone 
threshold average of 63 decibels), and his left ear qualified 
as a VIII (puretone threshold average of 84 decibels).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran is 
entitled to a 30 percent evaluation for the initial period.  
Therefore, the Board finds that for the period between 
December 10, 2003, and June 5, 2005, an evaluation of 30 
percent, and no higher, is warranted.

For the Period Beginning June 6, 2005

Although the Veteran continued to have an exceptional pattern 
of hearing loss, application of 38 C.F.R. § 4.85, Table VI, 
is to the Veteran's advantage for this period of time.  As 
such, Table VI will be used to determine the appropriate 
evaluation of the Veteran's hearing loss.

The Veteran was examined in September 2005 for his hearing 
loss.  According to the examiner, because of discrepancies 
between the puretone thresholds and the speech recognition 
scores, the examination results were not to be used for 
rating purposes.  The results of that examination will not be 
considered.  

The Veteran was again examined in January 2006.  The results 
of that audiological examination showed puretone thresholds, 
in decibels, of:

HERTZ
500
1000
2000
3000
4000
Right
50
60
60
65
75
Left
75
85
85
90
100

The average puretone threshold in the right ear was 65 
decibels; the left ear puretone threshold average was 90 
decibels.  The Veteran's speech recognition scores were 64 
percent in the right ear, and 34 percent in the left ear.  
These measurements qualify as a VI for the right ear, and a 
XI for the left ear.

A 50 percent evaluation is appropriate based on application 
of Table VII to these results.



A final audiological examination was performed in September 
2008.  The results of this examination indicated:

HERTZ
500
1000
2000
3000
4000
Right
50
60
65
70
80
Left
80
85
85
90
100

The average puretone threshold in the right ear was 69 
decibels.  The Veteran's left ear puretone threshold was 90 
decibels.  His speech recognition score for the right ear was 
60 percent, and for the left ear, 46 percent.  These 
measurements qualify as a VII for the right ear, and a IX for 
the left ear.

On application of Table VII, these results qualify for a 50 
percent evaluation.

As neither audiological evaluation showed hearing loss that 
would warrant an evaluation in excess of 50 percent for the 
Veteran's bilateral hearing loss, the Board finds that an 
evaluation in excess of 50 percent for the period beginning 
June 6, 2005, is not warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for either rating period for the 
Veteran's hearing loss disability.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected bilateral hearing 
loss has resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disability has not 
required frequent periods of hospitalization.  The Veteran is 
retired, and thus the disability does not cause any marked 
interference with employment.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
service-connected hearing loss condition.




ORDER

As new and material evidence has been received regarding the 
Veteran's claim for service connection for the residuals of a 
powder burn to the left eye, the claim for service connection 
for the residuals of a powder burn to the left eye is 
reopened.

Service connection for the residuals of a powder burn to the 
left eye is denied.

Service connection for an eye disorder manifested by 
cataracts and low phosphorus, is denied.

A 30 percent evaluation for bilateral hearing loss for the 
period between December 10, 2003, and June 5, 2005, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 50 percent for bilateral hearing 
loss for the period beginning June 6, 2005, is denied.


REMAND

The Veteran was exposed to ionizing radiation during the 
occupation of Japan following World War II.  His ship docked 
outside of Nagasaki, Japan between September 15 and October 
25, 1945, and the Veteran went to Nagasaki up to nine times 
as a mail courier.  According to the findings of the Defense 
Threat Reduction Agency's (DTRA) dose reconstruction program, 
the Veteran's total external gamma and skin doses of 
radiation were:

	Total external gamma dose: 0.035 rem.
	Upper bound total external gamma dose: 0.106 rem.

	Total eye (lens) dose beta plus gamma: 0.052 rem.
	Upper bound total eye (lens) dose beta plus gamma: 0.157 
rem.

According to the DTRA, none of the troops stationed in Japan 
received neutron radiation.  

Arthritis of the Spine

The Veteran testified that he was diagnosed with arthritis in 
1974.  The first available medical report showing an 
arthritis diagnosis is from January 1976.  

The Veteran also testified that he suffered bodily trauma as 
a gunner while serving in the Navy, from the action of the 
guns he fired.  He also indicated that he believed his 
arthritis could have developed from sleeping in the gun tub 
on the deck of the ship on which he was stationed.  

Previously, the Veteran has claimed that his arthritis could 
be due to radiation exposure.  

On remand, the Veteran should be provided a VA examination, 
during which the examiner should fully examine the Veteran to 
determine his current disability due to arthritis of the 
spine and neck.  The examiner should then opine, based on a 
review of the Veteran's medical history, whether it is at 
least as likely as not that his arthritis is due to bodily 
trauma experienced during service or any other event or 
injury during service.

If the Veteran's arthritis is not determined to be 
etiologically related to bodily trauma or another event 
experienced during service, the Veteran's level of radiation 
exposure and history of arthritis should be submitted to the 
Compensation and Pension Service for an opinion as to whether 
it is at least as likely as not that the Veteran's arthritis 
of the spine and neck is related to his 1945 radiation 
exposure while on active duty.



Glaucoma

The Veteran asserts that his glaucoma is due to in-service 
radiation exposure.  There is no medical opinion in the 
Veteran's claims file addressing whether his glaucoma could 
be related to his radiation exposure during the occupation of 
Nagasaki, Japan.

The private treatment records first show a "suspicion of 
glaucoma" in March 1979.  In January 1992, the Veteran was 
diagnosed with pigmentary glaucoma.  

On remand, the Veteran's level of radiation exposure and 
history of glaucoma should be submitted to the Compensation 
and Pension Service for an opinion as to whether it is at 
least as likely as not that the Veteran's glaucoma is related 
to his 1945 radiation exposure while on active duty.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination for his arthritis of the 
spine and neck.  The examiner should 
review this remand, as well as the 
Veteran's claims file; an indication 
should be made in the examination report 
that the appropriate review was 
accomplished.  The examiner should fully 
examine the Veteran to determine his 
current disability due to arthritis, 
including range of motion limitations, and 
should consider the effect of the 
condition on the Veteran's daily life.  
The examiner should then opine, based on a 
review of the Veteran's medical history, 
whether it is at least as likely as not 
that his arthritis of the spine and neck 
is due to bodily trauma experienced during 
service or any other event or injury 
during service.  A full and complete 
rationale is requested for all opinions 
expressed.  If the examiner is unable to 
opine as to the likely etiology of the 
Veteran's arthritis, he or she should 
explain why.

2.  If the Veteran's arthritis of the 
spine and neck is not determined during 
the VA examination to be etiologically 
related to bodily trauma or another event 
experienced during service, the RO should 
submit Veteran's level of radiation 
exposure and history of arthritis to the 
Compensation and Pension Service for an 
opinion as to whether it is at least as 
likely as not that the Veteran's arthritis 
of the spine and neck is related to his 
1945 radiation exposure while on active 
duty.

3.  The RO should submit the Veteran's 
level of radiation exposure and history of 
glaucoma to the Compensation and Pension 
Service for an opinion as to whether it is 
at least as likely as not that the 
Veteran's glaucoma is related to his 1945 
radiation exposure while on active duty.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


